Citation Nr: 0414836	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  02-20 590	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right knee injury.  

2.  Entitlement to service connection for pes planus of the 
right foot.  

3.  Entitlement to service connection for headaches.  

4.  Entitlement to service connection for a disorder 
manifested by dizziness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from March 1968 to March 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate. Veterans Claims Assistance Act of 2000, 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326 (2003).  

The veteran testified at the March 2002 travel board hearing 
that he had no right knee problems until sustaining in injury 
during service, following which he has had continuous 
symptoms (page 3 of the transcript).  After he reinjured that 
knee in his postservice employment at UniRoyal, where he had 
had a preemployment examination which had been negative, he 
had surgery and was off work for a year and eventually had to 
retire for medical reasons related to that knee and his feet 
(pages 4 and 6).  He had been in receipt of Social Security 
disability benefits for two years (page 6).  

The veteran also testified that when he entered military 
service he had complained of pes planus but he was not given 
proper boots or shoes and although he was given leather 
arches for his shoes, his feet continued to bother him after 
service (page 7), particularly after standing on a concrete 
floor in his postservice employment with UniRoyal (page 8).  
He also testified that he had headaches (and it appears that 
he attributed these to a sinus condition) (page 8), and that 
he was treated for headaches and a sinus condition during 
service (page 9).  His headaches were sometimes accompanied 
by dizziness but sometimes the dizziness occurred without 
headaches (page 9).  He further testified that Dr. Herrick 
had stated that the veteran's knee disability stemmed from 
his inservice knee injury and from having worn incorrect 
shoes during service (page 9).  His problems with his feet 
were worse when he was discharged from service than when he 
entered military service (page 11).  He had been treated at 
VA clinics in Columbus, Georgia, and Tuskegee, Alabama, for 
his feet and knees and Dr. Herrick in Opelika, Alabama 
treated him for his feet (page 11).  Dr. Daniel in Columbus, 
Georgia, was his primary care physician.  UniRoyal had sent 
him to Dr. McCluskey in Columbus, Georgia, for treatment or 
evaluation of his feet and knees in conjunction with his 
medical retirement and he could not remember the name of the 
physician in Phoenix City to whom he had been sent by the 
Social Security Administration (page 12).  He had last seen 
Dr. Herrick in about December 2000 (page 12).  

The veteran testified that he had been treated by Dr. Daniel 
for headaches and dizziness for about six years and before 
that he had been treated by Dr. Chase in Columbus, Georgia, 
and prior to that by Dr. Junniter, who is now deceased, and 
Dr. Johnson who is no longer practicing medicine (page 13 and 
14).  He had submitted all the records from his private 
physicians and was willing to attend a VA examination (page 
14).  

Nevertheless, records from Drs. Chase, Junniter, and Johnson 
are not on file.  On file are VA outpatient treatment (VAOPT) 
records, but only in October 2002, from Columbus, Georgia, 
and Tuskegee and Montgomery, Alabama.  

The service medical records (SMRs) show that the veteran's 
flat feet were found on a November 1967 preinduction 
examination but were not considered disqualifying.  In April 
1968 he complained of having had dizziness and headaches 
since first having noticed a knot on his head one month 
earlier, but an X-ray was negative.  He twisted his right 
knee playing basketball in November 1969 and a right knee X-
ray in December 1969 revealed probable suprapatella effusion 
but no osseous abnormality.  He complained of having or 
having had a trick or locked knee in a medical history 
questionnaire on a January 1970 examination for service 
discharge.  

Postservice private clinical records show that the veteran 
has hypertension and diabetes.  This is relevant with respect 
to the veteran's alleged headaches and dizziness.  

Only records in June 2001 from Dr. Herrick are on file and 
reflect that the veteran was informed that his employment, by 
itself, had not brought about his current foot disability but 
his pre-existing diabetes and problems with his feet 
contributed to this and the ultimate severity was due to 
standing at work all day in shoes without proper arch 
supports.  

Records of Clark Bernie, a podiatrist, from 1998 to 2000 
reflect treatment for symptoms of the veteran's feet.  In 
March 2000 it was stated that his symptoms of pain were 
caused by prolonged standing at work but that the original 
problem was not caused by his workplace.  

In a June 2001 statement Dr. Daniels stated that the veteran 
had disability due to chronic foot pain from tendonitis and 
neuropathy.  He had hypertension and diabetes.  Records from 
Dr. Daniels reflect that a September 1998 report of an 
evaluation by another physician noted that the veteran had 
Eustachian tube dysfunction, otitis media, and sinusitis with 
pharyngitis.  

There has been no attempt to obtain private clinical records 
of postservice treatment or evaluation from Drs. Junniter, 
Chase, and Johnson, nor to obtain records of the veteran's 
Worker's Compensation claim, those relating to his right knee 
surgery, and those from the Social Security Administration.  
The duty to assist mandated by 38 U.S.C.A. § 5103A (West 
2002) includes obtaining any SSA disability benefits award 
and the underlying medical records.  Voerth v. West, 13 Vet. 
App. 117, 121 (1999).

Similarly, all VAOPT records from Columbus, Georgia, and 
Tuskegee and Montgomery, Alabama, must be obtained, since all 
such records are constructively on file.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is remanded for the following:  

1.  Review the claims file and ensure that all 
notification and development action required by 
the VCAA and implementing VA regulations is 
completed.  In particular, ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 are fully satisfied.

2.  Obtain all VAOPT records of treatment or 
evaluation of the veteran since discharge from 
service in March 1970 from VA clinics in 
Columbus, Georgia, and Tuskegee and Montgomery, 
Alabama.  When obtained, these must be associated 
with the claim file.  

3.  Ask the veteran to provide the names and 
addresses of Drs. Junniter, Chase, and Johnson, 
and approximate dates of treatment, evaluation or 
hospitalization by those physicians since 
military service for headaches, dizziness, and 
disabilities of the right knee and feet.  Ask the 
veteran to execute and return the appropriate 
releases (VA Form 21-4142s) for the medical 
records of each private care provider since 
military service.

In particular records relating to the veteran's 
postservice right knee surgery should be 
obtained.  

Upon receipt of the appropriate releases, request 
all private treatment records indicated, if any, 
and associate all received with the file.  If any 
request for private treatment records is 
unsuccessful, notify the veteran appropriately.  
38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e) (2003).  

4.  Contact the Social Security Administration 
(SSA) and obtain all records from that agency 
concerning the veteran's award of disability 
benefits, including a copy of the decision and 
any medical records used to make the 
determination, copies of any hearing transcripts, 
etc.  If the RO learns that the records sought do 
not exist or that further efforts to obtain them 
would be futile, this must be specifically 
indicated in the record. 

5.  The veteran should be requested to provide as 
much identifying information as possible 
concerning any Worker's Compensation claims he 
has filed since his discharge from military 
service in March 1970, to include any claim filed 
for a job-related problems with his right knee 
and feet injuries.  This should include the claim 
number or other identifying information as to 
that claim as well as all clinical sources 
involved in treatment or evaluation relevant to 
either such injury or such claim.  Obtain any 
Worker's Compensation decision and all associated 
records. 

6.  Schedule the veteran for appropriate VA 
medical examinations to assess the nature, time 
of onset, and etiology of the claimed 
disabilities of the right knee, feet, headaches, 
and dizziness.  

The claims folder and a copy of this remand 
should be made available to and be reviewed by 
the examiners in conjunction with the 
examinations.  Specifically the examiners should 
provide the following information:

a) The examiners should perform a thorough review 
of the veteran's claims file and medical history 
and should state in the examination reports that 
such review has been conducted.

b) The examiner should express an opinion as to 
the nature, time of onset, and etiology of the 
veteran's the right knee, feet, headaches, and 
dizziness.  

Specifically, the examiner should render an 
opinion as to whether it is at least as likely as 
not that the veteran's pre-existing pes planus 
was aggravated during military service

Also, the examiner should render an opinion as to 
whether it is at least as likely as not that any 
right knee disability, headaches, and dizziness 
that the veteran now has are of service origin.  
The examiner should also render an opinion as to 
whether it is at least as likely as not that the 
claimed right knee disability is otherwise 
proximately due to or the result of his pes 
planus.  (Note:  this latter question includes 
indicating whether it is at least as likely as 
not that the pes planus has aggravated the right 
knee disability and, if so, to what extent above 
and beyond the level of impairment existing prior 
to the aggravation.)  

A complete rationale for all opinions should be 
provided.  If no opinion can be rendered, explain 
why this is not possible.  

It is absolutely imperative that the examiner has 
access to and reviews the claims folder for the 
veteran's pertinent medical history.  All 
necessary testing should be done and the examiner 
should review the results of any testing prior to 
completion of the examination report.  If an 
examination form is used to guide the 
examination, the submitted examination report 
should include the questions to which answers are 
provided.

7.  Review the claims folder and ensure that all 
of the development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination report.  If the 
requested examination does not include adequate 
responses to the specific opinions requested, the 
report must be returned for corrective action.  
38 C.F.R. § 4.2 (2003) (if the examination report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return the 
report as inadequate for evaluation purposes).  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet. App. 461, 464 
(1992); Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).  

8.  Following completion of the foregoing, review 
the issues on appeal.  If the decisions remain 
adverse to the veteran, he and his representative 
should be furnished a supplemental statement of 
the case and afforded the applicable period of 
time within which to respond.  Thereafter, 
subject to current appellate procedures, the case 
should be returned to the Board.

The Board expresses its gratitude in advance for the 
assistance provided in completing the requested development.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.  The veteran is hereby informed that failure 
to report for a scheduled examination or failure to cooperate 
with any requested development may have an adverse effect 
upon his claim. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	Harvey P. Roberts
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


